DETAILED ACTION
Claims 1-11 and 13-55 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 16 November 2020, the Applicant has filed a response on 16 March 2021.
Claims 9, 10, 29, 30, 46 and 47 were previously objected to for minor informalities. The claims have been amended in light of the Examiner’s suggestions, and the Examiner hereby withdraws the objection to the claims.
Response to Arguments
With regard to the independent claims 1, 20 and 21, the Applicant argues the Examiner’s use of the Osotio et al (US 2019/0042627 A1) reference to address the limitation:
in accordance with a determination that the at least one pattern associated with the user satisfies one or more predetermined criteria, update the experiential data structure.
Upon further consideration of the reference, it appears that the reference is unsuitable to teach the claimed limitation. The Examiner hereby withdraws the 35 U.S.C. 103 rejection. The claim will be properly considered in the following section.
Allowable Subject Matter
Claims 1-11 and 13-55 are allowed.
The following is an Examiner’s statement of reasons for allowance:

A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to:
receive, from a user, speech input;
determine whether the speech input corresponds to a user intent of obtaining information associated with a user experience of the user;
in response to a determination that the speech input corresponds to a user intent of obtaining information associated with a user experience of the user:
identify, from the speech input, one or more parameters referencing a user experience of the user;
obtain, from an experiential data structure, metadata associated with the referenced user experience;
retrieve, based on the metadata associated with the referenced user experience, one or more media items associated with the referenced user experience; and
output together the one or more media items associated with the referenced user experience;
determine at least one pattern associated with the user; and
in accordance with a determination that the at least one pattern associated with the user satisfies one or more predetermined criteria, update the experiential data structure.
Closest Prior Art
The reference of VAN OS et al (US 2015/0382047 A1) provides teaching for a non-transitory computer-readable storage capable of storing the required programme 
Another reference of Osotio et al (US 2019/0042627 A1) provides teaching for determining a user’s patterns, as well as providing an improved user experience [0020].
A further of TANG et al (US 2021/0141839 A1) provides teaching for improving user experience on a result display region when certain user preference thresholds are met [0081].
The prior art of record taken alone or in combination however fail to teach, inter alia, a non-transitory computer-readable storage medium that stores instructions which update an experiential data structure according to the determination that a pattern associated with the user meets one or more predetermined criteria.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18 and 19 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.

fail to teach, inter alia, an electronic device capable of updating an experiential data structure according to the determination that a pattern associated with the user meets one or more predetermined criteria.
Dependent claims 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37 and 38 depend on claim 20 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 21, the prior art taken alone or in combination 
fail to teach, inter alia, a method for updating an experiential data structure according to the determination that a pattern associated with the user meets one or more predetermined criteria.
Dependent claims 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54 and 55 depend on claim 21 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached on Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657